Exhibit 99.3 JOINT FILING AGREEMENT In accordance with Rule 13d-1(k)(1)(iii) under the Securities Exchange Act of 1934, as amended, the persons named below agree to the joint filing on behalf of each of them of a Statement on Schedule 13D (including amendments thereto) with respect to the Common Stock, $.01 par value, of MakeMusic, Inc.This Joint Filing Agreement shall be filed as an Exhibit to such Statement. Dated:March 12, 2013 LAUNCHEQUITY ACQUISITION PARTNERS, LLC DESIGNATED SERIES EDUCATION PARTNERS By: LaunchEquity Partners, LLC Manager By: /s/ Andrew C. Stephens Andrew C. Stephens Managing Member LAUNCHEQUITY PARTNERS, LLC By: /s/ Andrew C. Stephens Andrew C. Stephens Managing Member LEAP ACQUISITION CORPORATION By: /s/ Andrew C. Stephens Andrew C. Stephens Chief Executive Officer /s/ Andrew C. Stephens ANDREW C. STEPHENS /s/ Jane Kim JANE KIM
